Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT AUDITORS We consent to the reference to our firm under caption Experts and to the incorporation by reference in the Registration Statement on Form SB-2 (Pre-Effective Amendment No. 5) of Assured Pharmacy Inc., pertaining to 13,612,500 shares of Common Stock of Assured Pharmacy, Inc., of our report dated April 2, 2007, with respect to the consolidated financial statement of Assured Pharmacy, Inc., included in the Annual Report (Form 10-KSB) for the year ended December 31, 2006. /s/ Miller Ellin & Company LLP
